Citation Nr: 1333238	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  11-12 114	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for bladder cancer.

2.  Entitlement to service connection for peripheral neuropathy.



ATTORNEY FOR THE BOARD

J. All, Associate Counsel




INTRODUCTION

The Veteran had active military service in the United States Army from July 1969 to July 1971.  During this period of active duty, the Veteran served in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In correspondence to the Board received in June 2012, the Veteran made various arguments and statements, to include assertions of the worsening of service-connected disabilities.  See also October 2010 notice of disagreement.  The Board directs the Agency of Original Jurisdiction's (AOJ's) attention to these arguments and statements, and refers them for appropriate action.


REMAND

The Veteran claims service connection for cancer of the bladder and peripheral neuropathy as directly related to his military service in Vietnam, during which time he was exposed to the herbicide Agent Orange.  Because the Veteran served in Vietnam, herbicide exposure is presumed.  38 C.F.R. § 3.307(a)(6)(iii) (2013).  

In June 2012, after certification of the instant appeal, and subsequent to the issuance of the most recent supplemental statement of the case (SSOC), the Veteran submitted additional evidence regarding the progression of his bladder cancer.  Specifically, the Veteran stated that he underwent surgery in April 2012 to remove suspect tumors and anticipated additional immediate treatment at Vidant Hospital in Greenville, North Carolina.  This evidence was not accompanied by a waiver of consideration by the AOJ.

When additional pertinent evidence is received by the Board that was not initially considered by the AOJ, it must be referred to the AOJ for review unless this procedural right is waived by the Veteran.  As the above-described evidence is neither duplicative nor irrelevant, and because the Veteran did not waive his right to AOJ review, it must be returned to the AOJ for consideration in the first instance.  38 C.F.R. §§ 19.37, 20.1304(c) (2013); see Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

In addition, attempts should be made to obtain updated treatment records related to this disability from Vidant Hospital, if any, and from any other provider identified by the Veteran during the course of this remand that have not been associated with the claims file.

With regard to his peripheral neuropathy, the Veteran stated that he has experienced symptoms "as far back as [he] can remember" and indicated that he was treated for this condition by Dr. R.O.  See VA Form 9 dated May 2011.  Accompanying the Veteran's appeal were several billing records from Dr. R.O. showing the Veteran was seen in the mid-1990s for complaints of disturbed pain sensation in his arms and legs and polyneuropathy.  No treatment records were provided.

Effective September 6, 2013, VA amended its regulations regarding presumptive service connection for peripheral neuropathy associated with herbicide exposure.  The amendment removed the requirement that an acute or subacute peripheral neuropathy appear within weeks or months after exposure and removed the requirement that the condition resolve within two years of the date of onset in order for the herbicide presumption to apply.  To effectuate this change, VA replaced the terms "acute and subacute" and "transient" peripheral neuropathy with "early onset."  Under these amendments, early-onset peripheral neuropathy must still become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer must be transient.  There is still no herbicide-related presumption of service connection for "delayed-onset chronic" peripheral neuropathy.  Rather, early onset peripheral neuropathy must manifest within one year of herbicide exposure, for presumptive purposes.  78 Fed. Reg. 54763-01 (Sept. 6, 2013).  

Although there is no evidence of record that the Veteran's peripheral neuropathy became manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides, his statement regarding his symptoms raises the possibility of early onset.  Because it is unclear from the record when the Veteran first experienced symptoms of peripheral neuropathy, the Board is unable to decide the claim.  Accordingly, a VA examination and opinion regarding onset of the disability is appropriate.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, attempts should be made to obtain complete treatment records related to this disability from Dr. R.O., if any, and from any other provider identified by the Veteran during the course of this remand that have not been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding, pertinent medical records, to include those from Vidant Hospital and Dr. R.O., as noted above.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to provide him the opportunity to obtain and submit those records for VA review.

2.  Following the above, schedule the Veteran for a VA examination to determine the nature and onset of his peripheral neuropathy.  This remand and the entire claims file, to include any pertinent medical records contained in Virtual VA, must be reviewed by the examiner in conjunction with the examination.  (If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not otherwise available must be printed and associated with the paper claims file for the examiner's review.)  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

After reviewing the record and examining the Veteran, the examiner should address the following:

(a)  Whether it is at least as likely as not (probability of at least 50 percent) that the Veteran has "early-onset" peripheral neuropathy, which manifested within one year after the date of last exposure to herbicides, including Agent Orange, during military service in Vietnam

(b)  If the Veteran does not have "early-onset" peripheral neuropathy, whether it is at least as likely as not (probability of at least 50 percent) that his current peripheral neuropathy is related to herbicide exposure, including Agent Orange, during military service in Vietnam, or is otherwise attributable to said service.

(For the purposes of providing any opinion, the Veteran's exposure to herbicides, including Agent Orange, during service is presumed.)

In rendering any opinion, the examiner is instructed to specifically comment on any statements from the Veteran regarding the onset and continuation of symptoms.  The medical reasons for accepting or rejecting the Veteran's report should be set forth in detail.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it complies with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.  Should the examiner indicate that additional evidentiary development is required to arrive at an opinion, such development should be undertaken.

4.  Finally, after completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If a benefit sought on appeal is not granted, he should be provided with another SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

